Citation Nr: 0833437	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-26 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a kidney disorder 
claimed as secondary to a service-connected disability.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, attorney


WITNESSES AT HEARING ON APPEAL

Appellant, R.C. and J.S.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1963 to November 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  

A hearing was held in July 2008 before the undersigned 
Veterans Law Judge.  

The Board notes during the hearing the veteran stated his 
disagreement with the denial of his claim for a total 
disability rating based on individual unemployability.  That 
issue is not ripe for appellate review, as the issue of TDIU 
has not been addressed in a statement of the case.  
Accordingly, the Board will address this situation in the 
Remand which follows.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999) (holding that, where notice of 
disagreement is filed with decision and no statement of the 
case has been issued, the Board must remand, not refer, that 
issue to the RO for issuance of a statement of the case).


FINDING OF FACT

In July 2008, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant 
that a withdrawal of the appeal for service connection for a 
kidney disorder is requested.





CONCLUSION OF LAW

The criteria for withdrawal by the appellant of a Substantive 
Appeal pertaining to a claim for service connection for a 
kidney disorder have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  At the hearing 
held in July 2008, the appellant withdrew this appeal for 
service connection for a kidney disorder and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for service connection for a kidney disorder is 
dismissed.


REMAND

As noted above in the Introduction to this decision, no 
statement of the case has been issued following the 
appellant's notice of disagreement with the decision in 
December 2007 which denied entitlement to a total rating 
based on individual unemployability due to service-connected 
disability.  Due process considerations mandate that the case 
be REMANDED for a statement of the case on this matter.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the 
case in response to the notice of 
disagreement with the decision regarding 
unemployability benefits.  The AOJ should 
then allow the appellant 60 days within 
the date of mailing of the statement of 
the case, or the remainder of the one 
year period from the date of notification 
of the decision being appealed, whichever 
period ends later, to perfect the appeal 
of that issue to the Board if she so 
desires by filing a VA Form 9 substantive 
appeal. 38 C.F.R. § 20.302(b).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


